DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains legal phraseology therein (“comprises”).  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-8, & 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0166115 to Yang.

    PNG
    media_image1.png
    806
    597
    media_image1.png
    Greyscale

	In regards to independent Claims 1 & 8, and with particular reference to Figure 1 shown immediately above, Yang discloses:

(1)	A pump noise dampener (Fig. 1; “water hammer prevention system”; Abstract) disposed within a process line (1) which couples an upstream pump (8a) to a downstream plumbing device (“a pipe system”; Abstract), comprising: a bladderless, single chamber pressure vessel (3) suitable for holding a process liquid (i.e. water) at a prescribed pressure; and an isolation valve (4) positioned to tie the pressure vessel into the process line in order to control a flow of the process liquid output from the upstream pump into and out of the pressure vessel and to the downstream plumbing device (Fig. 1; para. 23), wherein the pressure vessel is further configured to dampen noise of the process liquid output from the pump and into the plumbing device (Abstract; paras. 16-17, 36-37).

(8)	A method of pump noise dampening (Abstract; paras. 25-50), the method comprising: holding a process liquid (i.e. water) at a prescribed pressure using a bladderless, single chamber pressure vessel (3) (Fig. 1); controlling, using an isolation valve (4), a flow of the process liquid output from an upstream pump (8a) into and out of the pressure vessel and to a downstream plumbing device by tying the pressure vessel into a process line which couples the pump to the plumbing device (Fig. 1; para. 23); and dampening, using the pressure vessel, noise in the process liquid output from the pump for input to the plumbing device (Abstract; paras. 16-17, 36-37).

In regards to Claims 5 & 12, the pressure vessel is further configured to operate at higher than atmospheric pressure (i.e. using compressed air, via air compressor 7), and the prescribed pressure is higher than atmospheric pressure (i.e. using compressed air, via air compressor 7; see also para. 28).
In regards to Claims 6, & 13, the isolation valve is further configured to operate below the pressure vessel with respect to the direction of gravity (Fig. 1).
Claims 7 & 14, the isolation valve is further configured to bring the pump noise dampener online of and take the pump noise dampener offline from the process line by opening and closing, respectively (“shut-off valve 4”; para. 23).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 & 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (applied above) in view of US 2003/0221722 to Hogsden et al.
Claims 2 & 9, Yang discloses the pump noise dampener of claim 1, but does not further disclose a re-pressurization valve to control a flow of re-pressurization fluid into the pressure vessel in order to bring the process liquid in the pressure vessel to a prescribed pressure.
However, use of a re-pressurization valve to control a flow of re-pressurization fluid into the pressure vessel in order to bring the process liquid in the pressure vessel to a prescribed pressure is well known in the art of liquid dampener systems, as shown by Hogsden et al. (Hogsden).  As seen best in Figure 1, Hogsden discloses another liquid dampener assembly (11) disposed within a process line (13) between an upstream pump (14) and downstream plumbing device (“mains or foul water system”; para. 3), wherein a bladderless, single chamber pressure vessel (3) is used for holding a process liquid (i.e. water) at a prescribed pressure.  Hogsden’s pressure vessel (3) is configured to dampen noise of the process liquid output from the pump and into the plumbing device (para. 1-3, 6, 10-11, 20-22).  To provide control of the dampener internal pressure, Hogsden uses of a re-pressurization valve (29) controlled by a controller (20) to regulate the flow of re-pressurization fluid (i.e. compressed air, from air compressor 28) into the pressure vessel (11) in order to bring the process liquid in the pressure vessel to a prescribed pressure (paras. 10-11, 27-40).  Additionally, similar to Yang, Hogsden also discloses a controlled pressure relief valve (34), which is controlled in conjunction with the re-pressurization valve (29), thereby ensuring the proper flow of air out of and into the vessel according to sensed pressure levels.  Furthermore, through use of re-pressurization valve (29), Hogsden’s system is able to ensure that the air compressor (29) remains protected from any liquid that may discharge upwardly during the pressure relief stage of operation, thereby enhancing system reliability.  Therefore, to one of ordinary skill desiring a more accurately controlled pressure regulator that protects the compressor from liquid ingestion, it would have been obvious to utilize the techniques disclosed in Hogsden in combination with those seen in Yang in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the and into the vessel according to sensed pressure levels, all while protecting the air compressor from any contact with liquids therein.
In regards to Claims 3 & 10, Yang as modified by Hogsden results in the isolation valve (4) being configured to operate below the pressure vessel and the re-pressurization valve (29) is configured to operate above the pressure vessel with respect to the direction of gravity (this is apparent from Fig. 1 in both Yang and Hogsden).
	
Claims 4 & 11 /are rejected under 35 U.S.C. 103 as being unpatentable over Yang (applied above) in view of US 4,590,796 to Baatz.
In regards to Claims 4 & 11, Yang discloses the pump noise dampener of claim 1, but does not disclose 1) the plumbing device is a measurement device to measure a flow rate of the process liquid output from the pump, or similarly, 2) measuring a flow rate of the process liquid output from the pump using a measurement device as the plumbing device.
However, providing a measurement device to measure a flow rate of the process liquid output from the pump is vastly well known in the art of liquid plumbing systems having pulsation dampeners, as shown by Baatz (Fig. 2).  Similar to Yang, Baatz discloses liquid fuel plumbing system (Fig. 2) in which fuel discharged by a liquid pump 32 is dampened by a pulsation dampener 46 such that the output fuel can be accurately read by flow sensor 50 (col. 2, line 58 – col. 3, line 28).  In these disclosures, Baatz discloses that flow sensors 50 & 58 (i.e. plumbing devices) are used to accurately regulate the output of the pump in order to provide the desired fluid flow throughout varying system conditions.   Therefore, .

Claims 15 & 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (applied above) in view of Baatz (applied above).
In regards to independent Claim 15, and with particular reference to Figure 1 shown previously above, Yang discloses:
	
(15)	A plumbing system (Fig. 1) comprising: a pump (8a) connected to output a flow of a process liquid (i.e. water); a process line (1) coupling the output of the pump; and a pump noise dampener (3) and comprising: a bladderless, single chamber pressure vessel (seen in Fig. 1) suitable for holding the process liquid at a prescribed pressure; an isolation valve (4) connected to tie the pressure vessel into the process line in order to control a flow of the process liquid output from the pump into and out of the pressure vessel and toward the measurement device (Fig. 1; para. 23); and wherein the pressure vessel is further configured to dampen noise of the process liquid output from the pump and into the measurement device (Abstract; paras. 16-17, 36-37).


However, as noted above for Claims 4 & 11, providing a measurement device to measure a flow rate of the process liquid output from the pump is vastly well known in the art of liquid plumbing systems having pulsation dampeners, as shown by Baatz (Fig. 2).  Similar to Yang, Baatz discloses liquid fuel plumbing system (Fig. 2) in which fuel discharged by a liquid pump 32 is dampened by a pulsation dampener 46 such that the output fuel can be accurately read by flow sensor 50 (col. 2, line 58 – col. 3, line 28).  In these disclosures, Baatz discloses that flow sensors 50 & 58 (i.e. plumbing devices) are used to accurately regulate the output of the pump in order to provide the desired fluid flow throughout varying system conditions.   Therefore, to one of ordinary skill desiring a pump system having an accurately controlled flow output, it would have been obvious to utilize the techniques disclosed in Baatz in combination with those seen in Yang in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Yang’s pump system with Baatz’s downstream flow sensor 50 (and associated control methodology) in order to obtain predictable results; those results being a more accurately controlled pump system that always ensures the proper flow is output.
In regards to Claim 18, see Claim 5 above.
In regards to Claim 19, see Claim 6 above.
In regards to Claim 20, see Claim 7 above.

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang-Baatz as applied to claim 15 above, and further in view of Hogsden (applied above).
	In regards to Claim 16, Yang-Baatz discloses the plumbing system of claim 15, but does not further discloses that the pump noise dampener further comprises a re-pressurization valve to control a 
However, as noted above for Claims 2 & 9 above, use of a re-pressurization valve to control a flow of re-pressurization fluid into the pressure vessel in order to bring the process liquid in the pressure vessel to a prescribed pressure is well known in the art of liquid dampener systems, as shown by Hogsden et al. (Hogsden).  As seen best in Figure 1, Hogsden discloses another liquid dampener assembly (11) disposed within a process line (13) between an upstream pump (14) and downstream plumbing device (“mains or foul water system”; para. 3), wherein a bladderless, single chamber pressure vessel (3) is used for holding a process liquid (i.e. water) at a prescribed pressure.  Hogsden’s pressure vessel (3) is configured to dampen noise of the process liquid output from the pump and into the plumbing device (para. 1-3, 6, 10-11, 20-22).  To provide control of the dampener internal pressure, Hogsden uses of a re-pressurization valve (29) controlled by a controller (20) to regulate the flow of re-pressurization fluid (i.e. compressed air, from air compressor 28) into the pressure vessel (11) in order to bring the process liquid in the pressure vessel to a prescribed pressure (paras. 10-11, 27-40).  Additionally, similar to Yang, Hogsden also discloses a controlled pressure relief valve (34), which is controlled in conjunction with the re-pressurization valve (29), thereby ensuring the proper flow of air out of and into the vessel according to sensed pressure levels.  Furthermore, through use of re-pressurization valve (29), Hogsden’s system is able to ensure that the air compressor (29) remains protected from any liquid that may discharge upwardly during the pressure relief stage of operation, thereby enhancing system reliability.  Therefore, to one of ordinary skill desiring a more accurately controlled pressure regulator that protects the compressor from liquid ingestion, it would have been obvious to utilize the techniques disclosed in Hogsden in combination with those seen in Yang in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Yang’s dampener and into the vessel according to sensed pressure levels, all while protecting the air compressor from any contact with liquids therein.
	In regards to Claim 17, see Claim 3 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please also see US 2017/0101986 to Horwath, US 2014/0076577 to Shampine, and US 3,347,256 to Massey, all of which disclose liquid dampener assemblies with controlled pressure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772.  The examiner can normally be reached on Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC